IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

BALFOUR BEATTY )
INFRASTRUCTURE, INC. )
)

v. ) Case No. 1:18¢v1406
)
PRECISION CONSTR. & MGMT. )
GROUP, LLC d/b/a PRECISION )
ELEC. & INSTRUMENTATION )

QRDER

On May 6, 2019, United States Magistrate Judge Ivan Davis entered a Report and
Recommendation (“Report”) in this breach of contract and conversion case, recommending
that plaintiff's motion for default judgment be granted in part and denied in part.
Specifically, the Report recommends that judgment be entered against defendant and in
favor of plaintiff in the amount of $930,000 on its breach of contract claim and $60,000 on
its conversion claim. Additionally, the Report finds that plaintiff is entitled to attorneys
fees and costs of $21,180.96. The Report recommends denying plaintiff's motion with
respect to an additional $8,322.23 in contract damages that were sought in the motion, but
not pled in the complaint.

Upon consideration of the record and the Report, to which no objections have been

filed, and having found no clear error,!

 
The Court ADOPTS, as its own, the findings of fact and recommendations of the
United States Magistrate Judge, as set forth in the Report (Doc. 19),

Accordingly,

$930,000, claim for conversion in the amount of $60,000, and claim for attorncys’ fecs and
Costs in the amount of $21 -180.96, and DENIED in al] other respects. Judgment is hereby
entered in favor plaintiff and against defendant in the amount of $1,011,180.96, plus post-
Judgment intcrest at the rate provided in 28 U.S.C. § 1961.

Counsel for plaintiff shall provide a copy of this Order to defendant at its last known
address.

The Clerk of the Court is directed to enter Rule 58 judgment against defendant
Precision Construction and Management Group, LLC, doing business as Precision
Electrical and Instrumentation in the amount of$1,021,180.96, which consists of $930,000
on the breach of contract claim, $60,000 on the conversion claim, and $21,180.96 in

attomeys’ fees and costs, plus post-judgment interest at the rate provided in 28 U.S.C. §

 

 
The Clerk is further directed to provide a copy of this Order to all counsel of record,

and to place this matter among the ended causes.

  

Alexandria, Virginia
May 22, 2019
